Exhibit 10

 

ASSET PURCHASE AGREEMENT

'

 

This Asset Purchase Agreement (the "Agreement") is entered into as of May 28,
2014, between Leader Act Ltd HK (“LEADER”), a Hong Kong corporation,
(hereinafter referred to as "Leader"), and EZJR, Inc. a Nevada corporation,
(hereinafter referred to as "EZJR").

 

WHEREAS, LEADER currently owns a Customer Relationship Management ("CRM")
software program as described in Exhibit “A” hereto;

 

WHEREAS, LEADER desires to sell, and EZJR desires to buy certain assets known as
CRM;

 

WHEREAS, LEADER agrees to service and maintain the software for a period of two
years, afterwards Leader will be paid by EZJR to service and maintain the
software; and

 

NOW THEREFORE, in consideration of the mutual agreements, representations and
warranties in this Agreement, the parties agree as follows:

 

1. ASSETS PURCHASED. Subject to all other terms and conditions set forth herein,
on the Closing Date, LEADER shall sell, convey, transfer and assign to EZJR and
EZJR shall purchase from LEADER the CRM assets which consist of all of LEADER’s
rights, and title in this software program described on Exhibit “A” including
all appurtenant contracts, rights, easements, privileges and agreements and all
of LEADER's net revenues from the ownership of this asset.

 

2. PURCHASE PRICE. The purchase price for the Assets shall be: 10,000,000 shares
of EZJR's unregistered restricted common stock which shall be issuable upon the
closing;

 

3. LEADER' REPRESENTATIONS AND WARRANTIES. LEADER represents and warrants to

EZJR as follows:

 

A. LEADER is a corporation duly organized, validly existing, and in good
standing under the laws of the Hong Kong. Leader has all requisite corporate
power and authority to enter into this Agreement and perform its obligations
hereunder.

 

B. The execution, delivery, and performance of this Agreement has been duly
authorized and approved by the Board of Directors of LEADER, and this Agreement
constitutes a valid and binding Agreement of LEADER in accordance with its
terms.

 

C. LEADER has not employed any broker or finder in connection with the
transaction contemplated by this Agreement and has taken no action that would
give rise to a valid claim against any party for a brokerage commission,
finder's fee, or other like payment.

 

D. LEADER holds good and marketable title to the Assets, described in Exhibit
“A”, free and clear of all restrictions, liens and encumbrances.

 

E. LEADER has not employed any broker or finder in connection with the
transactions contemplated by this Agreement, or taken action that would give
rise to a valid claim against any party for a brokerage commission, finder's
fee, or other like payment.

 

F. The execution and delivery of this Agreement by LEADER and the consummation
of the contemplated transactions, will not result in the creation or imposition
of any valid lien, charge, or encumbrance on any of the Assets, and will not
require the authorization, consent, or approval of any third party, including
any governmental subdivision or regulatory agency.

 

G. LEADER has no knowledge of any claim, litigation, proceeding, or
investigation pending or threatened against LEADER or its Assets that might
result in any material adverse change in the business or condition of the Assets
being conveyed under this Agreement.

 

H. None of the representations or warranties of LEADER contain or will contain
any untrue statement of a material fact or omit or will omit or misstate a
material fact necessary in order to make statements in this Agreement not
misleading. LEADER knows of no fact that has resulted, or will result in a
material change in the business, operations, or assets of LEADER.

 

4. REPRESENTATIONS OF EZJR. EZJR represents and warrants as follows:

 

A. EZJR is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada. EZJR has all requisite corporate power
and authority to enter into this Agreement and perform its obligations
hereunder.

 

B. The execution, delivery, and performance of this Agreement has been duly
authorized and approved by the Board of Directors of EZJR, and this Agreement
constitutes a valid and binding Agreement of EZJR in accordance with its terms.

 

C. EZJR has not employed any broker or finder in connection with the transaction
contemplated by this Agreement and has taken no action that would give rise to a
valid claim against any party for a brokerage commission, finder's fee, or other
like payment.

 

D. None of the representations or warranties of EZJR contain or will contain any
untrue statement of a material fact or omit or will omit or misstate a material
fact necessary in order to make the statements contained herein not misleading.

 

6. COVENANTS OF LEADER. LEADER agrees that between the date of this Agreement
and the Closing Date, LEADER will:

 

A. Continue to operate its business in the usual and ordinary course and in
substantial conformity with all applicable laws, ordinances, regulations, rules,
or orders, and will use its best efforts to preserve the continued operation of
its business with its customers, suppliers, and others having business relations
with LEADER.

 

B. Not assign, sell, lease, or otherwise transfer or dispose of the Assets,
whether now owned or hereafter acquired, except in the normal and ordinary
course of business and in connection with its normal operation.

 

C. Maintain all of the Assets their present condition, reasonable wear and use
and ordinary usage excepted.

 

D. LEADER will use its best efforts to effectuate the transactions contemplated
by this Agreement and to fulfill all the conditions of the obligations of LEADER
under this Agreement, and will do all acts and things as may be required to
carry out their respective obligations under this Agreement and to consummate
and complete this Agreement.

 

 

7. COVENANTS OF EZJR.

 

A. EZJR will use its best efforts to effectuate the transactions contemplated by
this Agreement and to fulfill all the conditions of EZJR's obligations under
this Agreement, and shall do all acts and things as may be required to carry out
EZJR's obligations and to consummate this Agreement.

 

B. If for any reason the sale of Assets is not closed, EZJR will not disclose to
third parties any confidential information received from LEADER in the course of
investigating, negotiating, and performing the transactions contemplated by this
Agreement.

 

8. CONDITIONS PRECEDENT TO EZJR'S OBLIGATIONS. The obligation of EZJR to
purchase the Assets is subject to the fulfillment, prior to or at the Closing
Date, of each of the following conditions, any one or portion of which may be
waived in writing by EZJR:

 

A. All representations and warranties made in this Agreement by LEADER shall be
true, in all material respects, as of the Closing Date as fully as though such
representations and warranties had been made on and as of the Closing Date, and,
as of the Closing Date, LEADER shall not have violated or shall have failed to
perform in any material way, in accordance with any covenant contained in this
Agreement.

 

B. There shall have been no material adverse change in the manner of operation
of the LEADER's business prior to the Closing Date.

 

C. At the Closing Date no suit, action, or other proceeding shall have been
threatened or instituted to restrain, enjoin, or otherwise prevent the
consummation of this Agreement or the contemplated transactions.

 

 

9. CONDITIONS PRECEDENT TO OBLIGATIONS OF LEADER. The obligations of LEADER to
close this Agreement are subject to the fulfillment, prior to or at the Closing
Date, of each of the following conditions, any one or a portion of which may be
waived in writing by LEADER:

 

A. All representations and warranties made in this Agreement by EZJR shall be
true as of the Closing Date as fully as though such representations and
warranties had been made on and as of the Closing Date, and EZJR shall not have
violated or shall not have failed to perform in accordance with any covenant
contained in this Agreement.

 

10. CONDITIONS SUBSEQUENT TO LEADER'S OBLIGATIONS. LEADER agrees to service and
maintain the software for a period of two years, this includes keeping the
software functional for EZJR's operations and up-to-date.

 

11. CONDITIONS SUBSEQUENT TO EZJR'S OBLIGATIONS. After two years, EZJR agrees to
pay LEADER for technical support to keep the software functional for its
operation and up-to-date.

 

12. INDEMNIFICATION AND SURVIVAL. All representations and warranties made in
this Agreement shall survive the Closing of this Agreement, except that any
party to whom a representation or warranty has been made in this Agreement shall
be deemed to have waived any misrepresentation or breach of representation or
warranty of which such party had knowledge prior to Closing. Any party learning
of a misrepresentation or breach of representation or warranty under this
Agreement shall immediately give written notice thereof to all other parties to
this Agreement. The representations and warranties in this Agreement shall
terminate one year from the Closing Date, and such representations or warranties
shall thereafter be without force or effect, except any claim with respect to
which notice has been given to the party to be charged prior to such expiration
date. LEADER hereby agrees to indemnify and hold EZJR, it successors, and
assigns harmless from and against any and all damage or deficiency resulting
from any material misrepresentation, breach of warranty or covenant, or
nonfulfillment of any agreement on the part of LEADER under this Agreement.

 

13. CLOSING. This Agreement shall be closed on or before May 31, 2014, or at
such other time at such place that the parties may agree to in writing. If
Closing has not occurred on or prior to that time, then any party may elect to
terminate this Agreement. If, however, the Closing has not occurred because of a
breach of contract by one or more parties, the breaching party or parties shall
remain liable for breach of contract.

 

A. At the Closing and coincidentally with the performance by EZJR of its
obligations described herein, LEADER shall deliver to EZJR the following:

 

1. A Bill of Sale for the Assets and all documents necessary to transfer any
titles to any asset purchased.

 

2. All other documents called for in this Agreement and such other documents
that EZJR and its counsel may reasonably require.

 

B. At the Closing and coincidentally with the performance by LEADER of its
obligations described herein, EZJR shall deliver to LEADER the following:

 

1. The Shares or a copy of instructions to EZJR's transfer agent instructing it
to issue the aforementioned Shares.

 

2. All other documents called for in this Agreement and such other documents
that LEADER and its counsel may reasonably require.

 

14. GOVERNING LAW. This Agreement and any matters arising out of or related to
this Agreement will be governed by the laws of the State of Nevada. If any
action is brought among the parties with respect to this Agreement or otherwise,
by way of a claim or counterclaim, the parties agree that in any such action,
and on all issues, the parties irrevocably waive their right to a trial by jury.
Exclusive jurisdiction and venue for any such action shall be the State Courts
of Nevada.

 

15. ENTIRE AGREEMENT. This Agreement contains the entire agreement among the
parties, and supersedes all prior agreements, representations and understandings
of the parties, relating to the subject matter of this Agreement.

 

16. FURTHER ACTIONS. Each party agrees that after the delivery of this Agreement
it or he will execute and deliver such further documents and do such further
acts and things as another party may reasonably request in order to carry out
the terms of this Agreement.

 

17. AMENDMENT. No supplement to or amendment of this Agreement will be binding
unless executed in writing by LEADER and EZJR.

 

18. SUCCESSORS AND ASSIGNS. This Agreement will be binding on, and will inure to
the benefit of, the parties and their respective successors and assigns, and
shall not confer any rights or remedies on any other Persons.

 

19. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which will be deemed a valid, original agreement, but all of which
together will constitute one and the same instrument.

 

20. SEVERABILITY. If any provision of this Agreement or its application to any
Person or circumstances is held to be unenforceable or invalid by any court of
competent jurisdiction, its other applications and the remaining provisions of
this Agreement will be interpreted so as best reasonably to effect the intent of
the parties.

 

21. ATTORNEYS' FEES. Each party will pay its or his own legal fees and other
expenses in connection with the preparation of this Agreement and the sale of
Assets in accordance with this Agreement. However, if any legal action or other
proceeding is brought for the enforcement of this Agreement, or because or
arising out of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the prevailing party
will be entitled to recover reasonable attorneys fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it or he
may be entitled.

 

22. NOTICES. All notices, requests, demands, and other communications required
or permitted hereunder will be in writing and will be deemed to have been duly
given when delivered by hand, by overnight courier, or fax, or two days after
being mailed by certified or registered mail,

return receipt requested, with postage prepaid:,

 

23. WAIVERS. Any provision of this Agreement may be waived at anytime by the
party entitled to the benefit thereof by a written instrument executed by the
party or by a duly authorized officer of the party. No waiver of any of the
provisions of this Agreement will be deemed, or will constitute, a waiver of any
other provision, whether or not similar, nor will any waiver constitute a
continuing waiver.

 

 

SIGNATURES

 

 

BUYER

 

EZJR, INC.

SELLER

 

LEADER ACT LTD HK:

     

 

By: /s/_Ed Zimbardi ____________

 

 

By: /s/_Aymen Boughanmi________

Ed Zimbardi

Chief Executive Officer

Aymen Boughanmi

President

 

By: /s/_Brenda Zimbardi__________

   

Brenda Zimbardi

Representing AdMaxOffers.com

 

 

 

 

 
 

 

 

 

Exhibit A

 

Customer Relationship Management System Description

 

The Customer Relationship Management ("CRM") system entails all aspects of
interaction that a company has with its customer, whether it is sales or
service-related. It also provides a greater understanding of the customer and
helps manage customer data and all interaction with the customer. Advantages and
features of the CRM are as following:

 

·         Enhanced customer relationship management including retention tools
and fraud prevention.

·         Recurring billing feature that allows for fully automated billing and
tools to determine approval and decline rates and automated retries of declines.

·         Profit management tools including affiliate commission tracking, price
point testing and indemnification of revenue loss causes.

·         Gateway integration and merchant account load balancing.

·         Improved affiliate management and affiliate fraud detection.

·         Better reporting and performance tracking.

